DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/3/2022 amended claims 12-13 and 16-18.  Applicants’ amendments overcome the claim objections from the office action mailed 3/4/2022; therefore the objections are withdrawn.  Applicants’ arguments are persuasive in overcoming the 35 USC 112 rejections from the office action mailed 3/4/2022; therefore these rejections are withdrawn.  In light of the examiner’s amendment (discussed below) and applicants’ arguments the 35 USC 103 rejections over Khelidj in view of Wada, Kashani-Shirazi in view of Thoen, and Delbridge in view of Thoen from the office action mailed 3/4/2022 are overcome and therefore withdrawn.  Applicants filed terminal disclaimers to obviate the double patenting rejections from the office action mailed 3/4/2022; therefore these rejections are withdrawn.  For the reasons sated below claims 1-20 are allowed.     


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

At the beginning of line 1 on page 1 of the specification:    
Please AMEND the first line to read as follows: 
------ "This application is a 371 of PCT/CN2019/077036, filed 03/05/2019.” ------


Please AMEND Claim 1 to read as follows:
------ “A lubricant composition, comprising:
	an antioxidant; and 
	an esterified polyalkylene glycol:
				R1[O(R2O)n( R3O)m (C=O)R4]p	
	wherein R1 is a linear alkyl having 1 to 18 carbon atoms, a branched alkyl having 4 to 18 carbon atoms or an aryl with 6 to 30 carbon atoms; R2O is an oxypropylene moiety derived from 1,2-propylene oxide; R3O is an oxybutylene moiety derived from butylene oxide, wherein R2O and R3O are in a block or a random distribution; R4 is a linear alkyl with 1 to 18 carbon atoms, a branched alkyl with 4 to 18 carbon atoms or an aryl with 6 to 18 carbon atoms; n and m are each independently integers ranging from 2 to 10, and p is an integer from 1 to 4, wherein the antioxidant is present in an amount by weight of at least 0.5% to 20% based upon the weight of the antioxidant and the esterified polyalkylene glycol and the antioxidant is soluble in the esterified polyalkylene glycol in an amount of at least 0.5% by weight.”------


Please AMEND claim 8 as follows:
AFTER the phrase ----- “The lubricant composition of” -------
ADD the phrase ----- “claim 1” ------


Please AMEND claim 12 to read as follows:
------ “A hydrocarbon lubricant composition comprised of,
(i) an antioxidant; 
	(ii) an esterified polyalkylene glycol:
				R1[O(R2O)n( R3O)m (C=O)R4]p	
	wherein R1 is a linear alkyl having 1 to 18 carbon atoms, a branched alkyl having 4 to 18 carbon atoms or an aryl with 6 to 30 carbon atoms; R2O is an oxypropylene moiety derived from 1,2-propylene oxide; R3O is an oxybutylene moiety derived from butylene oxide, wherein R2O and R3O are in a block or a random distribution; R4 is a linear alkyl with 1 to 18 carbon atoms, a branched alkyl with 4 to 18 carbon atoms or an aryl with 6 to 18 carbon atoms; n and m are each independently integers ranging from 2 to 10, and p is an integer from 1 to 4; and
	(iii) a hydrocarbon base oil, wherein the antioxidant is present in an amount by weight of at least 0.1% to 10% based upon the weight of the hydrocarbon lubricant composition and the antioxidant is soluble in the esterified polyalkylene glycol in an amount of at least 0.5% by weight and the hydrocarbon oil is present in the composition in an amount of at least 50% by weight of the total weight of the hydrocarbon lubricant composition.” ------


Please AMEND claim 18 to read as follows:
------ “A method of forming a hydrocarbon lubricant composition comprising:
	(i) dissolving, first, an antioxidant into an esterified polyalkylene glycol represented by the following structure:
				R1[O(R2O)n( R3O)m (C=O)R4]p	
	wherein R1 is a linear alkyl having 1 to 18 carbon atoms, a branched alkyl having 4 to 18 carbon atoms or an aryl with 6 to 30 carbon atoms; R2O is an oxypropylene moiety derived from 1,2-propylene oxide; R3O is an oxybutylene moiety derived from butylene oxide, wherein R2O and R3O are in a block or a random distribution; R4 is a linear alkyl with 1 to 18 carbon atoms, a branched alkyl with 4 to 18 carbon atoms or an aryl with 6 to 18 carbon atoms; n and m are each independently integers ranging from 2 to 10, and p is an integer from 1 to 4, to form a solution of the antioxidant and esterified polyalkylene glycol, and then
(ii) admixing a base hydrocarbon oil with the solution of the antioxidant and esterified polyalkylene glycol to form the hydrocarbon lubricant composition, wherein said hydrocarbon lubricant composition is a homogeneous solution.” ------ 



Spoke with James Hoppe on June 24th, 2022 and he agreed to the amendments discussed above.      




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  applicants have demonstrated unexpected results across the full scope of the claims.  The esterified polyalkylene glycol of claims 1, 12 and 18 (from which all other claims depend) is limited to a narrow range of compounds used in combination with antioxidants to demonstrate enhanced NOACK volatility and solubility properties when compared to compositions not comprising the specific esterified polyalkylene glycols of the instant application.              
Applicants have compared their compositions to a known set of compositions which adequately represent the closest prior art.  From the tables of the instant specification it is evident that applicants’ examples perform much better in terms of NOACK volatility and solubility than known formulations.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-20 are allowed.        

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771